DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-16, in the reply filed on 9/16/2022 is acknowledged.

Claim Interpretations
Independent claim 1 recites “an evaporator having an interior with a low pressure relative to an ambient pressure for receiving an unheated fluid at a temperature lower than a boiling point of the fluid,” in lines 3-4 (emphasis added).
The term “unheated fluid” is interpreted as being a fluid which is not heated by the claimed system prior to being received into the interior of the evaporator. Fluid, e.g. water, which is heated naturally, e.g. by sunlight or geothermal energy, prior to entering the system can thus be fairly considered to be an “unheated fluid”. Examiner notes that is unreasonable to interpret the term “unheated fluid” as excluding such naturally heated fluids. If such an interpretation were taken, there would be effectively no fluids which qualified as “unheated”. At the very least, substantially all liquid water on the planet Earth is heated, e.g. by the sun and/or the Earth’s geological activity, relative to water found elsewhere in the solar system. In the absence of such heating, all the water on the Earth’s surface would be in the form of water ice.
Furthermore, in at least some circumstances, hot water that has been heated outside of the claimed system by human activity can be fairly considered to be an “unheated fluid”. For example, Lake Anna in Virginia is home to a nuclear power plant which draws water from the lake for cooling purposes. After the water is used to cool the reactor, it is discharged back to the lake, warming the lake water substantially. In the context of the claimed invention, it would be reasonable to consider warm water drawn from Lake Anna, or similar bodies of water, as “unheated fluid”, so long as it is not further heated (e.g. in a heat exchanger) after being drawn from the lake.

Claim Objections
Claims 11 and 14 are objected to because of the following informalities:  
With regard to claim 11: In lines 6-7, replace “fluidly couple” with --fluidly coupled--.
With regard to claim 14: In line 2, insert a comma after “within the interior of the housing”.
With regard to claim 14: In line 3, insert a comma after “circumferentially about the rotating shaft”.
With regard to claim 14: In lines 3-4, replace “is couple to the rotating shaft and manifold” with -- is coupled to the rotating shaft and manifold--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the liquid" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “an evaporator having an interior” in line 3 and “a condensing portion having an interior” in line 8. Claim 1 later recites “wherein the interior is at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid,” in lines 13-14. Because claim 1 recites two interiors and then references simply “the interior” in lines 13-14, it is unclear which interior is being referenced in lines 13-14. 
Presumably, the interior referenced in lines 13-14 is that of the evaporator. Therefore, for the purposes of examination, lines 13-14 of claim 1 have been interpreted as referencing the interior of the evaporator.
Applicant should amend claim 1 to clarify as appropriate. Examiner suggests amending line 3 to recite --an evaporator having an evaporator interior--, amending line 8 to recite --a condensing portion having a condensing interior--, and amending line 13 to recite --wherein the evaporator interior--
Claims 2-10 are rejected due to their dependency on indefinite claim 1.
Claim 3 recites “further comprising an impeller coupled to the compressor and in fluid communication with the interior.” For the same reasons discussed in the rejections of claim 1 above, it is unclear which of the multiple recited interiors is being referenced with the phrase “the interior”.
Examiner’s understanding is that both interiors would be in fluid communication with the compressor and the impeller thereof. Therefore, claim 3 has been interpreted broadly for the purposes of examination.
Applicant should amend claim 3 to clarify which interior is being referenced.
Claim 8 recites the limitation "the pressure in the interior" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, for the same reasons discussed in the rejections of claim 1 above, it is unclear which of the multiple recited interiors is being referenced with the phrase “the interior”.
Presumably, the interior referenced in claim 8 is that of the evaporator. Therefore, for the purposes of examination, claim 8 has been interpreted as referencing the interior of the evaporator.
Claim 8 recites the limitation "the low pressure below ambient pressure" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a rotating shaft extending upwardly within the interior and through a shaft opening in the housing.” For the same reasons discussed in the rejections of claim 1 above, it is unclear which of the multiple recited interiors is being referenced with the phrase “the interior”.
Examiner’s understanding is that the claimed shaft would extend through both interiors. Therefore, claim 9 has been interpreted broadly for the purposes of examination.
Applicant should amend claim 9 to clarify which interior is being referenced.
Claim 10 recites “a manifold”. It is unclear if this manifold is the same manifold as recited in claim 1 (of which claim 10 is a dependent), or if the manifold of claim 10 is different from that of claim 1. 
Strictly speaking, the fact that claim 10 recites “a manifold” rather than --the manifold-- indicates that the manifold of claim 10 is different than that of claim 1. However, comparison of claim 10 to claim 14 suggests Applicant intends for the manifold recited in claim 10 to be the same as that recited in claim 1. Furthermore, use of the same term to refer to two separate elements raises clarity issues, as referring to two separate elements by the same name necessarily creates confusion as to which element is being referenced. In other words, if Applicant’s intent were for the manifold in claim 10 to be different than that of claim 1, there would be a lack of clarity in claim 10, as said claim would recite a second separate manifold which is given the same name (i.e. merely “manifold”) as the manifold introduced claim 1.
For the purposes of examination, the manifold of claim 10 has been interpreted broadly, i.e. as being either the same manifold as that of claim 1, or as being a different manifold.
Applicant should amend claim 10 to clarify as appropriate. 
With regard to claim 11: The term “low-pressure” in claim 11 is a relative term which renders the claim indefinite. The term “low-pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the scope of the claimed “low-pressure interior” is unclear.
	For the purposes of examination, the terms “low-pressure” and “low-pressure interior” have been interpreted broadly.
	Claims 12-16 are rejected due to their dependency on indefinite claim 11.

Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Leobandung et al. (US 10,315,933), hereafter referred to as Leobandung.
	With regard to claim 1: Leobandung teaches an appliance comprising a vapor compression distillation assembly (abstract, Figure 2, Column 2 Line 50-Column 3 Line 6), the vapor compression distillation assembly comprising:
An evaporator (evaporation chamber) 101 having an interior with a low pressure relative to an ambient pressure (i.e. an interior under a vacuum) for receiving an unheated fluid via opening 161 at a temperature lower than a boiling point of the fluid (Figure 2, Column 2 Line 50-Column 3 Line 6). 
Note: It is understood that the fluid received via opening 161 is unheated, as there is no teaching of a preheater or a step of preheating said fluid. At the very least, the fact that a preheater is absent in Leobandung indicates that evaporator thereof is at least capable of receiving an unheated fluid. Thus, at least because the system of Leobandung is capable of receiving an “unheated fluid”, Leobandung satisfies the claim language requiring the evaporator be “for receiving and unheated fluid” (see MPEP 2114 for guidance). Furthermore, it is understood that a fluid has multiple different boiling points, i.e. different boiling points at different pressures. Therefore, it is understood that the fluid received via opening 161 is necessarily received at a temperature which is below a plurality of arbitrarily selected boiling points, e.g. the boiling point of the fluid atmospheric pressure, as well as a plurality of higher pressures. In view of the forgoing, Leobandung satisfies the claim language regarding the evaporator being “for receiving an unheated fluid at a temperature lower than a boiling point of the fluid”.
 In the exceedingly unlikely alternative, the fact that Leobandung does not provide any teachings towards a preheater or a step of preheating would suggest to one of ordinary skill in the art that the system of Leobandung could be operated without a preheater or a step of preheating. In other words, the teachings of Leobandung would give a person having ordinary skill in the art a reasonable expectation that the evaporator could be successfully configured to receive an unheated fluid. As discussed above, the fluid is necessarily received at a temperature which is below a plurality of arbitrarily selected boiling points.
In the unlikely event that it were not already the case in Leobandung, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Leobandung such that the evaporator thereof were configured to receive an unheated fluid at a temperature lower than a boiling point of the fluid, in order to obtain a predictably functional evaporator which is congruent with the teachings of Leobandung.  
Leobandung (or modified Leobandung) further comprises a housing defining at least a portion of the evaporator 101 and having an influent inlet 161 for receiving the unheated fluid and a distillate outlet 171 (Figure 2, Column 2 Line 50-Column 3 Line 6).
A manifold (openings) 131 and 141 located within the housing (Figure 2, Column 2 Line 50-Column 3 Line 6).
A condensing portion (condensation chamber) 201 having an interior fluidly coupled to the manifold 131 and 141, and an exterior defining a surface area of the evaporator 101 (Figure 2, Column 2 Line 50-Column 3 Line 6).
A collecting portion (bottom of the condensation chamber) located within the housing for receiving distillate from the condensing portion and fluidly coupled to the distillate outlet 171 (Figure 2, Column 2 Line 50-Column 3 Line 6).
A compressor (pump) 301 fluidly coupling the evaporator 101 to the condensing portion 201 (Figure 2, Column 2 Line 50-Column 3 Line 6).
In Leobandung (or modified Leobandung), the interior of the evaporator 101 is at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid, i.e. the fluid, after it has entered the evaporator 101, as evidenced by Leobandung’s teaching that “low pressure or vacuum on evaporation chamber 101 will enhance evaporation and high pressure on condensation chamber 201 will enhance condensation,” (Column 2 Line 50-Column 3 Line 6). In view of the forgoing teaching by Leobandung, it is understood that the interior of the evaporator 101 is at a pressure low enough to cause spontaneous boing and flash evaporation of the liquid (i.e. the fluid), e.g. at least once the fluid has received heating within the interior of the evaporator. 
Note: There is nothing in the claims which excludes heating of the liquid (i.e. the fluid) once it has been received into the interior of the evaporator. Furthermore, a vapor compression distillation assembly which provides heating to the liquid (i.e. the fluid) once it has been received within the interior of the evaporator is consistent with Applicant’s vapor compression distillation assembly as described in their specification. 
In the unlikely event that the interior of the evaporator 101 in Leobandung is not at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid, Examiner notes that claim language pertaining to intended use and/or manner of operating does not distinguish apparatus claims from prior art apparatus which are capable of function/operation in the claimed manner (see MPEP 2114). The claim language requiring the interior of the evaporator be at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid is merely a statement regarding the intended use and/or manner of operating the claimed system. As discussed above, the interior of the evaporator 101 in Leobandung operates at a pressure lower than atmospheric pressure, i.e. at a vacuum. Therefore, it is understood that the device of Leobandung is capable of receiving a hot fluid which will spontaneously flash and evaporate upon being received into the interior of the evaporator. For at least this reason, Leobandung satisfies the claim language regarding the interior being at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid (see MPEP 2114 for guidance).
Regarding the “hot fluid” discussed above, Examiner notes that a fluid can be “hot” while also being unheated. Examiner notes that the term “unheated fluid” is interpreted as being a fluid which is not heated by the claimed system prior to being received into the interior of the evaporator. Fluid, e.g. water, which is heated naturally, e.g. by sunlight or geothermal energy, prior to entering the system can thus be fairly considered to be an “unheated fluid”. Examiner notes that is unreasonable to interpret the term “unheated fluid” as excluding such naturally heated fluids. If such an interpretation were taken, there would be effectively no fluids which qualified as “unheated”. At the very least, substantially all liquid water on the planet Earth is heated, e.g. by the sun and/or the Earth’s geological activity, relative to water found elsewhere in the solar system. In the absence of such heating, all the water on the Earth’s surface would be in the form of water ice.
With regard to claim 4: The housing further comprises an upper housing defining the influent inlet 161 and a lower housing defining the distillate outlet (Figure 2, Column 2 Line 50-Column 3 Line 6).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung in view of ME - Mechanical Engineering (“Comparison Between Reciprocating and Centrifugal Compressors”, URL: https://me-mechanicalengineering.com/comparison-between-reciprocating-and-centrifugal-compressors/).
With regard to claim 3: Leobandung teaches or renders obvious all of the limitations of claim 1 as described in the 102/103 rejections above. 
Leobandung is silent to an impeller coupled to the compressor and in fluid communication with the interior.
However, compressors which comprise impellers are well known in the art. In particular, centrifugal compressors are well understood to comprise a compressor. ME - Mechanical Engineering teaches that centrifugal compressors have several advantages, such as good mechanical efficiency, low installation cost, low maintenance requirements, and capability to handle large volumes (S.no 1, 2, 7, and 8).
It would have been obvious to one of ordinary skill in the art to further modify Leobandung in view of ME - Mechanical Engineering by replacing the compressor of Leobandung with a compressor comprising an impeller, i.e. a centrifugal compressor, in order to obtain a device having a compressor having good mechanical efficiency, low installation cost, low maintenance requirements, and capability to handle large volumes.
In Leobandung modified in view of ME - Mechanical Engineering as described above, the compressor comprises an impeller. Thus, the system of modified Leobandung comprises an impeller coupled to the compressor and in fluid communication with the interior. 

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leobandung.
With regard to claim 11: Leobandung teaches an appliance comprising a vapor compression distillation assembly (abstract, Figure 2, Column 2 Line 50-Column 3 Line 6), the vapor compression distillation assembly comprising:
A housing defining a low-pressure interior (evaporation chamber 101) and comprising an influent inlet 161 and a distillate outlet 171, a manifold (openings) 131 and 141 for collecting water vapor, a compressor (pump) 301 fluidly coupled with the low-pressure interior for pumping water vapor from the low-pressure interior to the manifold (Figure 2, Column 2 Line 50-Column 3 Line 6); and a condenser 201 comprising an interior condensing portion for forming distillate and fluidly couple to the distillate outlet 171 (abstract, Figure 2, Column 2 Line 50-Column 3 Line 6).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tally et al. (US 2020/0094159), hereafter referred to as Tally.
With regard to claim 1: Tally teaches an appliance comprising a vapor compression distillation assembly (Figures 1-11, paragraph [0042]), the vapor compression distillation assembly comprising:
An evaporator 38/40 having an interior with a low pressure relative to an ambient pressure (i.e. at a vacuum) for receiving an unheated fluid via pipe 11 at a temperature lower than the boiling point of the fluid (Figures 1-11, paragraphs [0028] and [0042]-[0049])
Note: It is understood that the fluid received by the evaporator 38/40 via pipe 11 is unheated, as there is no teaching of a preheater or a step of preheating said fluid. At the very least, the fact that a preheater is absent in Tally indicates that evaporator thereof is at least capable of receiving an unheated fluid. Thus, at least because the system of Tally is capable of receiving an “unheated fluid”, Tally satisfies the claim language requiring the evaporator be “for receiving and unheated fluid” (see MPEP 2114 for guidance). Furthermore, it is understood that a fluid has multiple different boiling points, i.e. different boiling points at different pressures. Therefore, it is understood that the fluid received via pipe 11 is necessarily received at a temperature which is below a plurality of arbitrarily selected boiling points, e.g. the boiling point of the fluid at atmospheric pressure, as well as a plurality of higher pressures. In view of the forgoing, Tally satisfies the claim language regarding the evaporator being “for receiving an unheated fluid at a temperature lower than a boiling point of the fluid”.
In the exceedingly unlikely alternative, the fact that Tally does not provide any teachings towards a preheater or a step of preheating would suggest to one of ordinary skill in the art that the system of Tally could be operated without a preheater or a step of preheating. In other words, the teachings of Tally would give a person having ordinary skill in the art a reasonable expectation that the evaporator could be successfully configured to receive an unheated fluid. As discussed above, the fluid is necessarily received at a temperature which is below a plurality of arbitrarily selected boiling points.
In the unlikely event that it were not already the case in Tally, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tally such that the evaporator thereof were configured to receive an unheated fluid at a temperature lower than a boiling point of the fluid, in order to obtain a predictably functional evaporator which is congruent with the teachings of Tally.
Tally (or modified Tally) further comprises a housing defining at least a portion of the evaporator 38/40 and having an influent inlet (pipe) 11 for receiving the unheated fluid and a distillate outlet (pipe) 18 (Figures 1-11, paragraphs [0042]-[0049]).
A manifold 37 located within the housing (Figures 1-11, paragraphs [0042]-[0049]).
A condensing portion (heat exchanger array) 32 having an interior (shell side of heat exchanger array) fluidly coupled to the manifold 37 and an exterior (tube side of heat exchanger array) defining a surface area of the evaporator 38/40 (Figures 1-11, paragraphs [0042]-[0053]).
A collecting portion (collector) 19 located within the housing for receiving distillate from the condensing portion 32 and fluidly coupled to the distillate outlet 18 (Figures 1-11, paragraphs [0042]-[0053]).
A compressor (vacuum source/supercharger) 16 fluidly coupling the evaporator 38/40 and the condensing portion 32 (Figures 1-11, paragraphs [0042]-[0053]).
In Tally (or modified Tally), it is understood that the interior of the evaporator 38/40 is at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid, i.e. the fluid, after it has entered the evaporator. Specifically, it is understood that the pressure in the interior of the evaporator, being lower than atmospheric pressure (paragraph [0028]), is low enough to cause spontaneous boiling and flash evaporation of the liquid (i.e. the fluid), e.g. at least once the fluid has received heating within the interior of the evaporator. 
Note: There is nothing in the claims which excludes heating of the liquid (i.e. the fluid) once it has been received into the interior of the evaporator. Furthermore, a vapor compression distillation assembly which provides heating to the liquid (i.e. the fluid) once it has been received within the interior of the evaporator is consistent with Applicant’s vapor compression distillation assembly as described in their specification. 
In the unlikely event that the interior of the evaporator 38/40 in Tally is not at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid, Examiner notes that claim language pertaining to intended use and/or manner of operating does not distinguish apparatus claims from prior art apparatus which are capable of function/operation in the claimed manner (see MPEP 2114). The claim language requiring the interior of the evaporator be at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid is merely a statement regarding the intended use and/or manner of operating the claimed system. As discussed above, the interior of the evaporator 38/40 in Tally operates at a pressure lower than atmospheric pressure. Therefore, it is understood that the device of Tally is capable of receiving a hot fluid which will spontaneously flash and evaporate upon being received into the interior of the evaporator. For at least this reason, Tally satisfies the claim language regarding the interior being at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid (see MPEP 2114 for guidance).
Regarding the “hot fluid” discussed above, Examiner notes that a fluid can be “hot” while also being unheated. Examiner notes that the term “unheated fluid” is interpreted as being a fluid which is not heated by the claimed system prior to being received into the interior of the evaporator. Fluid, e.g. water, which is heated naturally, e.g. by sunlight or geothermal energy, prior to entering the system can thus be fairly considered to be an “unheated fluid”. Examiner notes that is unreasonable to interpret the term “unheated fluid” as excluding such naturally heated fluids. If such an interpretation were taken, there would be effectively no fluids which qualified as “unheated”. At the very least, substantially all liquid water on the planet Earth is heated, e.g. by the sun and/or the Earth’s geological activity, relative to water found elsewhere in the solar system. In the absence of such heating, all the water on the Earth’s surface would be in the form of water ice.
With regard to claim 3: Tally (or modified Tally) further comprises an impeller 47 coupled to the compressor and in fluid communication with the interior (Figures 1-11, paragraphs [0042]-[0049]).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tally in view of Chambers (US 2,449,587).
With regard to claim 4: Tally teaches or renders obvious all of the limitations of claim 1 as discussed in the 102/103 rejections above.
Tally teaches that the housing comprises an upper housing, i.e. a portion of the housing above the condensing portion 32, and a lower housing, i.e. a portion of the housing including and below the condensing portion 32, wherein the lower housing defines the distillate outlet 18 (Figures 1-11, paragraphs [0042]-[0049]).
Tally is silent to the upper housing defining the influent inlet.
In Tally, the influent inlet 11 is in the lower housing, i.e. the portion of the housing including and below the condensing portion 32 (Figures 1-11, paragraphs [0042]-[0049]). However, vapor compression distillation devices similar to Tally, but wherein the influent inlet thereof is defined in the upper housing thereof, are known in the art. For example, Chambers teaches a vapor compression distillation apparatus having a housing comprising an upper housing, i.e. a portion of the housing above a condensing portion (array of heat exchanger tubes) 11, wherein the upper housing defines an influent inlet (line) 23, and a lower housing, i.e. a portion of the housing including and below the condensing portion 11, wherein the lower housing defines a distillate outlet 19 (Figures 1 and 2, Column 2 Line 25-Column 4 Line 25). In view of Chambers, a person having ordinary skill in the art would have a reasonable expectation that the system of Tally could be successfully reconfigured such that the influent inlet were defined in (i.e. by) the upper housing, i.e. such that the influent inlet would supply liquid to the evaporator at a location above the condensing portion 32, to yield a predictably functional vapor compression distillation device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tally in view of Chambers by reconfiguring the system of Tally such that the influent inlet 11 were defined by the upper housing, i.e. such that the influent inlet 11 were to supply the fluid into the evaporator at a location above the condensing portion 32, in order to obtain a predictably functional vapor compression distillation assembly featuring an inlet defined in/by the upper housing similar to that of Chambers.
Note: Examiner acknowledges the presence of preheater 21 in Chambers, however the presence of the preheater is not relevant to the placement of the influent inlet 23 therein. Furthermore, Chambers explicitly teaches that “the employment of a preheater such as the preheater 21 is not essential to the practice of this invention,” (Column 3 Lines 64-70, emphasis added). Therefore, the presence of the preheater 21 in Chambers would not dissuade one from making the above modification to Tally on account of Tally lacking such a preheater, nor would one of ordinary skill in the art expect that it would be necessary to add such a preheater to Tally in order to successfully make the above modification.
With regard to claim 5: In modified Tally the lower housing at least partially defines a sump (portion of housing which houses heating element) for collecting concentrate (Tally: Figures 1-11, paragraphs [0042]-[0049]).
With regard to claim 6: In modified Tally, the lower housing further comprises a concentrate outlet (drain) 22 (Tally: Figures 1-11, paragraphs [0042]-[0049]).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tally in view of Chambers as applied to claim 4 above, and further in view of Kenet et al. (US 2003/0132095), hereafter referred to as Kenet.
With regard to claims 7 and 8: Modified Tally is silent to the upper housing comprising a non-condensable gas outlet, and to an external compressor fluidly coupled to the non-condensable gas outlet to lower the pressure in the interior to the low pressure below ambient pressure. 
Kenet teaches a vapor compression distillation assembly (abstract), the assembly comprising: a housing (boiler) 40 defining a low pressure interior relative to an ambient pressure, i.e. the interior of the housing 40 is below atmospheric pressure, and a compressor 90, wherein the liquid fed to the housing 40 is evaporated to generate a vapor at a temperature lower than a boiling point (e.g. the normal boiling point) of said liquid, and wherein the vapor is compressed in the compressor to increase the temperature thereof (abstract, Figure 1, paragraphs [0023], [0049], [0051], and [0055]). Kenet teaches “it has been know been known to boil seawater at subatmospheric pressures, so that the boiling point of the seawater is lowered,” (paragraph [0003]). Kenet indicates that lowering the boiling point of salt water during distillation operations is advantageous, as doing so counteracts boiling point elevation caused by the salt dissolved in said water (paragraph [0003]). A person having ordinary skill in the art would also recognize that energy consumption in evaporation processes can be reduced by lowering the pressure therein, as doing so allows for liquid to be boiled at lower temperatures requiring less heating to reach.
Kenet teaches the use of an external compressor (vacuum pump) 50 coupled to the upper portion of housing (boiler) 40 for initially lowering the pressure within the low-pressure interior of the housing 40 below ambient pressure, and for making adjustments to the pressure within the low-pressure interior (Figure 1, paragraphs [0023], [0049], [0050], and [0055]). Although it is not explicitly stated, it is understood that the external compressor 50 is fluidly coupled to the upper portion of housing 40 via a non-condensable gas outlet, as said external compressor 50 must necessarily draw non-condensable gases (e.g. air) out of the interior of the housing 40 to accomplish its taught goal of initially lowering the pressure within said housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Tally in view of Kenet by adding thereto an external compressor (e.g. a vacuum pump) and non-condensable gas outlet disposed on the upper housing, wherein the external compressor is fluidly coupled to the non-condensable gas outlet for lowering the low pressure interior of the housing to the low pressure below ambient pressure, in order to provide the device of Tally with a means of initially lowering the low pressure interior to a pressure below the ambient pressure, i.e. by evacuating non-condensable gases such as air therefrom.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tally.
With regard to claims 11: Tally teaches an appliance comprising a vapor compression distillation assembly (Figures 1-11, paragraphs [0028] and [0042]-[0049]), the vapor compression distillation assembly comprising:
A housing defining a low-pressure interior (chambers) 38/40 and comprising an influent inlet (pipe) 11 and a distillate outlet (pipe) 18, a manifold 37 for collecting water vapor, a compressor (vacuum source/supercharger) 16 fluidly coupled with the low-pressure interior for pumping water vapor from the low-pressure interior 38/40 to the manifold 37 (Figures 1-11, paragraphs [0028] and [0042]-[0049]); and a condenser (heat exchanger array) 32 comprising an interior condensing portion (shell side of heat exchanger array) for forming distillate and fluidly coupled to the distillate outlet 18 (Figures 1-11, paragraphs [0028] and [0042]-[0049]).

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tally in view of Chambers and Kenet.
With regard to claims 12 and 13: Tally teaches all of the limitations of claim 11 as discussed in the above 102 rejection thereof. 
Tally teaches that the housing comprises an upper housing, i.e. a portion of the housing above the condensing portion 32, and a lower housing, i.e. a portion of the housing including and below the condensing portion 32, wherein the lower housing defines the distillate outlet 18, a sump (portion of housing which houses heating element) for collecting concentrate,  (Figures 1-11, paragraphs [0042]-[0049]). Tally the lower housing at least partially defines a sump (portion of housing which houses heating element) for collecting concentrate, and a concentrate outlet (drain) 22 (Figures 1-11, paragraphs [0042]-[0049]).
Tally is silent to the upper housing defining the influent inlet.
In Tally, the influent inlet 11 is in the lower housing, i.e. the portion of the housing including and below the condensing portion 32 (Figures 1-11, paragraphs [0042]-[0049]). However, vapor compression distillation devices similar to Tally, but wherein the influent inlet thereof is defined in the upper housing thereof, are known in the art. For example, Chambers teaches a vapor compression distillation apparatus having a housing comprising an upper housing, i.e. a portion of the housing above a condensing portion (array of heat exchanger tubes) 11, wherein the upper housing defines an influent inlet (line) 23, and a lower housing, i.e. a portion of the housing including and below the condensing portion 11, wherein the lower housing defines a distillate outlet 19 (Figures 1 and 2, Column 2 Line 25-Column 4 Line 25). In view of Chambers, a person having ordinary skill in the art would have a reasonable expectation that the system of Tally could be successfully reconfigured such that the influent inlet were defined in (i.e. by) the upper housing, i.e. such that the influent inlet would supply liquid to the evaporator at a location above the condensing portion 32, to yield a predictably functional vapor compression distillation device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tally in view of Chambers by reconfiguring the system of Tally such that the influent inlet 11 were defined by the upper housing, i.e. such that the influent inlet 11 were to supply the fluid into the evaporator at a location above the condensing portion 32, in order to obtain a predictably functional vapor compression distillation assembly featuring an inlet defined in/by the upper housing similar to that of Chambers.
Note: Examiner acknowledges the presence of preheater 21 in Chambers, however the presence of the preheater is not relevant to the placement of the influent inlet 23 therein. Furthermore, Chambers explicitly teaches that “the employment of a preheater such as the preheater 21 is not essential to the practice of this invention,” (Column 3 Lines 64-70, emphasis added). Therefore, the presence of the preheater 21 in Chambers would not dissuade one from making the above modification to Tally on account of Tally lacking such a preheater, nor would one of ordinary skill in the art expect that it would be necessary to add such a preheater to Tally in order to successfully make the above modification.
Modified Tally is silent to the upper housing comprising a non-condensable gas outlet, and to an external compressor fluidly coupled to the non-condensable gas outlet to lower the pressure in the interior to the low pressure below ambient pressure. 
Kenet teaches a vapor compression distillation assembly (abstract), the assembly comprising: a housing (boiler) 40 defining a low pressure interior relative to an ambient pressure, i.e. the interior of the housing 40 is below atmospheric pressure, and a compressor 90, wherein the liquid fed to the housing 40 is evaporated to generate a vapor at a temperature lower than a boiling point (e.g. the normal boiling point) of said liquid, and wherein the vapor is compressed in the compressor to increase the temperature thereof (abstract, Figure 1, paragraphs [0023], [0049], [0051], and [0055]). Kenet teaches “it has been know been known to boil seawater at subatmospheric pressures, so that the boiling point of the seawater is lowered,” (paragraph [0003]). Kenet indicates that lowering the boiling point of salt water during distillation operations is advantageous, as doing so counteracts boiling point elevation caused by the salt dissolved in said water (paragraph [0003]). A person having ordinary skill in the art would also recognize that energy consumption in evaporation processes can be reduced by lowering the pressure therein, as doing so allows for liquid to be boiled at lower temperatures requiring less heating to reach.
Kenet teaches the use of an external compressor (vacuum pump) 50 coupled to the upper portion of housing (boiler) 40 for initially lowering the pressure within the low-pressure interior of the housing 40 below ambient pressure, and for making adjustments to the pressure within the low-pressure interior (Figure 1, paragraphs [0023], [0049], [0050], and [0055]). Although it is not explicitly stated, it is understood that the external compressor 50 is fluidly coupled to the upper portion of housing 40 via a non-condensable gas outlet, as said external compressor 50 must necessarily draw non-condensable gases (e.g. air) out of the interior of the housing 40 to accomplish its taught goal of initially lowering the pressure within said housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Tally in view of Kenet by adding thereto an external compressor (e.g. a vacuum pump) and non-condensable gas outlet disposed on the upper housing, wherein the external compressor is fluidly coupled to the non-condensable gas outlet for lowering the low pressure interior of the housing to a low pressure below ambient pressure, in order to provide the device of Tally with a means of initially lowering the low pressure interior to a pressure below ambient pressure, i.e. by evacuating non-condensable gases such as air therefrom.

Claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblad (US 3,366,158) in view of Kenet.
With regard to claim 1: Rosenblad teaches an appliance comprising a vapor compression distillation assembly (Figures 1 and 2, Column 2 Line 55-Column 3 Line 74), the vapor compression distillation assembly comprising:
An evaporator 10 having an interior with a low-pressure (low-pressure relative the interior of the heating elements 11) for receiving an unheated fluid via pipe 52 at a temperature lower than a boiling point of the fluid (Figures 1 and 2, Column 2 Line 55-Column 3 Line 74).
Note: It is understood that the fluid received by the evaporator 10 via pipe 52 is unheated, as there is no teaching of a preheater or a step of preheating said fluid. At the very least, the fact that a preheater is absent in Rosenblad indicates that evaporator thereof is at least capable of receiving an unheated fluid. Thus, at least because the system of Rosenblad is capable of receiving an “unheated fluid”, Rosenblad satisfies the claim language requiring the evaporator be “for receiving and unheated fluid” (see MPEP 2114 for guidance). Furthermore, it is understood that a fluid has multiple different boiling points, i.e. different boiling points at different pressures. Therefore, it is understood that the fluid received via pipe 52 is necessarily received at a temperature which is below a plurality of arbitrarily selected boiling points, e.g. the boiling point of the fluid at atmospheric pressure, as well as a plurality of higher pressures. In view of the forgoing, Rosenblad satisfies the claim language regarding the evaporator being “for receiving an unheated fluid at a temperature lower than a boiling point of the fluid”.
In the exceedingly unlikely alternative, the fact that Rosenblad does not provide any teachings towards a preheater or a step of preheating would suggest to one of ordinary skill in the art that the system of Rosenblad could be operated without a preheater or a step of preheating. In other words, the teachings of Rosenblad would give a person having ordinary skill in the art a reasonable expectation that the evaporator could be successfully configured to receive an unheated fluid. As discussed above, the fluid is necessarily received at a temperature which is below a plurality of arbitrarily selected boiling points.
In the unlikely event that it were not already the case in Rosenblad, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosenblad such that the evaporator thereof were configured to receive an unheated fluid at a temperature lower than a boiling point of the fluid, in order to obtain a predictably functional evaporator which is congruent with the teachings of Rosenblad.
A housing (casing) 14 defining at least a portion of the evaporator and having an influent inlet (pipe) 52 for receiving the unheated fluid and a distillate outlet (portion of condensate discharge manifold 24 penetrating sidewall 15 of the housing 14) (Figures 1 and 2, Column 2 Line 55-Column 3 Line 74).
A manifold 22 located within the housing (Figures 1 and 2, Column 3 Lines 5-74).
A condensing portion (heating elements) 11 having an interior fluidly coupled to the manifold 22 and an exterior defining a surface area of the evaporator (Figures 1 and 2, Column 2 Line 55-Column 3 Line 74).
A collecting portion (portion of condensate discharge manifold 24 located within the housing 14) located within the housing 14 for receiving distillate from the condensing portion 11 (Figures 1 and 2, Column 2 Line 55-Column 3 Line 74).
A compressor 34 fluidly coupling the evaporator 10 to the condensing portion 11 (Figures 1 and 2, Column 2 Line 55-Column 3 Line 74).
Rosenblad is silent to the evaporator having an interior with a low pressure relative to ambient pressure.
Kenet teaches a vapor compression distillation assembly (abstract), the assembly comprising: a housing (boiler) 40 defining a low pressure interior relative to an ambient pressure, i.e. the interior of the housing 40 is below atmospheric pressure, and a compressor 90, wherein the liquid fed to the housing 40 is evaporated to generate a vapor at a temperature lower than a boiling point (e.g. the normal boiling point) of said liquid, and wherein the vapor is compressed in the compressor to increase the temperature thereof (abstract, Figure 1, paragraphs [0023], [0049], [0051], and [0055]). Kenet teaches “it has been know been known to boil seawater at subatmospheric pressures, so that the boiling point of the seawater is lowered,” (paragraph [0003]). Kenet indicates that lowering the boiling point of salt water during distillation operations is advantageous, as doing so counteracts boiling point elevation caused by the salt dissolved in said water (paragraph [0003]). A person having ordinary skill in the art would also recognize that energy consumption in evaporation processes can be reduced by lowering the pressure therein, as doing so allows for liquid to be boiled at lower temperatures requiring less heating to reach.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosenblad in view of Kenet by configuring the housing of Rosenblad to operate at a low pressure relative to ambient pressure, i.e. a pressure below ambient (atmospheric) pressure, in order to lower the boiling point temperature of the liquid therein, thus countering the effects of boiling point elevation and reducing the amount of heating required to boil the liquid.
In modified Rosenblad, it is understood that the interior of the evaporator 10 is at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid, i.e. the fluid, after it has entered the evaporator. Specifically, it is understood that the pressure in the interior of the evaporator, being lower than ambient (i.e. atmospheric) pressure (see modification of Rosenblad in view of Kenet above), is low enough to cause spontaneous boiling and flash evaporation of the liquid (i.e. the fluid), e.g. at least once the fluid has received heating within the interior of the evaporator. 
Note: There is nothing in the claims which excludes heating of the liquid (i.e. the fluid) once it has been received into the interior of the evaporator. Furthermore, a vapor compression distillation assembly which provides heating to the liquid (i.e. the fluid) once it has been received within the interior of the evaporator is consistent with Applicant’s vapor compression distillation assembly as described in their specification. 
In the unlikely event that the interior of the evaporator 10 in Rosenblad is not at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid, Examiner notes that claim language pertaining to intended use and/or manner of operating does not distinguish apparatus claims from prior art apparatus which are capable of function/operation in the claimed manner (see MPEP 2114). The claim language requiring the interior of the evaporator be at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid is merely a statement regarding the intended use and/or manner of operating the claimed system. As discussed above, the interior of the evaporator 10 in modified Rosenblad operates at a pressure lower than ambient (atmospheric) pressure. Therefore, it is understood that the device of Rosenblad is capable of receiving a hot fluid which will spontaneously flash and evaporate upon being received into the interior of the evaporator. For at least this reason, Rosenblad satisfies the claim language regarding the interior being at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid (see MPEP 2114 for guidance).
Regarding the “hot fluid” discussed above, Examiner notes that a fluid can be “hot” while also being unheated. Examiner notes that the term “unheated fluid” is interpreted as being a fluid which is not heated by the claimed system prior to being received into the interior of the evaporator. Fluid, e.g. water, which is heated naturally, e.g. by sunlight or geothermal energy, prior to entering the system can thus be fairly considered to be an “unheated fluid”. Examiner notes that is unreasonable to interpret the term “unheated fluid” as excluding such naturally heated fluids. If such an interpretation were taken, there would be effectively no fluids which qualified as “unheated”. At the very least, substantially all liquid water on the planet Earth is heated, e.g. by the sun and/or the Earth’s geological activity, relative to water found elsewhere in the solar system. In the absence of such heating, all the water on the Earth’s surface would be in the form of water ice.
With regard to claim 4: In modified Rosenblad, the housing 14 further comprises an upper housing defining the influent inlet 52, i.e. the influent inlet 52 penetrates into the upper portion of housing 14, and a lower housing defining the distillate outlet (the portion of the distillate discharge manifold 24 penetrating the sidewall 15 of the housing), i.e. the distillate outlet penetrates out of the lower portion of the housing 14  (Figures 1 and 2, Column 2 Line 55-Column 3 Line 74).
With regard to claim 5: In modified Rosenblad, the lower housing, i.e. the lower portion of the housing 14, at least partially defines a sump for collecting concentrate 42 (Rosenblad: Figures 1 and 2, Column 3 Lines 55-75). 
With regard to claim 6: In modified Rosenblad, the lower housing, i.e. the lower portion of the housing 14, comprises a concentrate outlet (pipe) 50 (Rosenblad: Figures 1 and 2, Column 3 Lines 55-75).
With regard to claims 7 and 8: Modified Rosenblad is silent to the upper housing further comprising non-condensable gas outlet, and to an external compressor fluidly coupled to the non-condensable gas outlet to lower the pressure in the interior to the low pressure below ambient pressure.
However, Kenet teaches the use of an external compressor (vacuum pump) 50 coupled to the upper portion of housing (boiler) 40 for initially lowering the pressure within the low-pressure interior of the housing 40 below ambient pressure, and for making adjustments to the pressure within the low-pressure interior (Figure 1, paragraphs [0023], [0049], [0050], and [0055]). Although it is not explicitly stated, it is understood that the external compressor 50 is fluidly coupled to the upper portion of housing 40 via a non-condensable gas outlet, as said external compressor 50 must necessarily draw non-condensable gases (e.g. air) out of the interior of the housing 40 to accomplish its taught goal of initially lowering the pressure within said housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Rosenblad in view of Kenet by adding thereto an external compressor (e.g. a vacuum pump) and non-condensable gas outlet disposed on the upper housing, wherein the external compressor is fluidly coupled to the non-condensable gas outlet for lowering the low pressure interior of the housing to the low pressure below ambient pressure, in order to provide the device of Rosenblad with a means of initially lowering the low pressure interior to a pressure below the ambient pressure, i.e. by evacuating non-condensable gases such as air therefrom.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblad in view of Kenet as applied to claim 1 above, and further in view of ME - Mechanical Engineering (“Comparison Between Reciprocating and Centrifugal Compressors”, URL: https://me-mechanicalengineering.com/comparison-between-reciprocating-and-centrifugal-compressors/).
With regard to claim 3: Rosenblad is silent to an impeller coupled to the compressor and in fluid communication with the interior.
However, compressors which comprise impellers are well known in the art. In particular, centrifugal compressors are well understood to comprise a compressor. ME - Mechanical Engineering teaches that centrifugal compressors have several advantages, such as good mechanical efficiency, low installation cost, low maintenance requirements, and capability to handle large volumes (S.no 1, 2, 7, and 8).
It would have been obvious to one of ordinary skill in the art to further modify Rosenblad in view of ME - Mechanical Engineering by replacing the compressor of Rosenblad with a compressor comprising an impeller, i.e. a centrifugal compressor, in order to obtain a device having a compressor having good mechanical efficiency, low installation cost, low maintenance requirements, and capability to handle large volumes.
In Rosenblad modified in view of ME - Mechanical Engineering as described above, the compressor comprises an impeller. Thus, the system of modified Rosenblad comprises an impeller coupled to the compressor and in fluid communication with the interior. 

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenblad.
With regard to claim 11: Rosenblad teaches an appliance comprising a vapor compression distillation assembly (Figures 1 and 2, Column 2 Line 55-Column 3 Line 74), the vapor compression distillation assembly comprising:
A housing 14 defining a low-pressure interior (low-pressure relative the interior of the heating elements 11) and comprising an influent inlet (pipe) 52 and a distillate outlet (portion of condensate discharge manifold 24 penetrating sidewall 15 of the housing 14), a manifold 22 for collecting water vapor, a compressor 34 fluidly coupled with the low-pressure interior for pumping water vapor from the low-pressure interior to the manifold 22; and a condenser (heating elements) 11 comprising an interior condensing portion for forming distillate and fluidly coupled to the distillate outlet (Figures 1 and 2, Column 2 Line 55-Column 3 Line 74).

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblad in view of Kenet.
With regard to claims 12 and 13: Rosenblad teaches all of the limitations of claim 11 as described in the 102 rejection above. 
In Rosenblad, the housing 14 further comprises an upper housing defining the influent inlet 52, i.e. the influent inlet 52 penetrates into the upper portion of housing 14, and a lower housing defining the distillate outlet (the portion of the distillate discharge manifold 24 penetrating the sidewall 15 of the housing), i.e. the distillate outlet penetrates out of the lower portion of the housing 14 (Figures 1 and 2, Column 2 Line 55-Column 3 Line 74). In Rosenblad, the lower housing, i.e. the lower portion of the housing 14, defines a sump for collecting concentrate 42 (Rosenblad: Figures 1 and 2, Column 3 Lines 55-75), in Rosenblad, the lower housing, i.e. the lower portion of the housing 14, comprises a concentrate outlet (pipe) 50 (Rosenblad: Figures 1 and 2, Column 3 Lines 55-75).
Rosenblad is silent to the upper housing further comprising non-condensable gas outlet, and to an external compressor fluidly coupled to the non-condensable gas outlet to lower the pressure in the interior to a pressure below ambient pressure.
Kenet teaches a vapor compression distillation assembly (abstract), the assembly comprising: a housing (boiler) 40 defining a low pressure interior relative to an ambient pressure, i.e. the interior of the housing 40 is below atmospheric pressure, and a compressor 90, wherein the liquid fed to the housing 40 is evaporated to generate a vapor at a temperature lower than a boiling point (e.g. the normal boiling point) of said liquid, and wherein the vapor is compressed in the compressor to increase the temperature thereof (abstract, Figure 1, paragraphs [0023], [0049], [0051], and [0055]). Kenet teaches “it has been know been known to boil seawater at subatmospheric pressures, so that the boiling point of the seawater is lowered,” (paragraph [0003]). Kenet indicates that lowering the boiling point of salt water during distillation operations is advantageous, as doing so counteracts boiling point elevation caused by the salt dissolved in said water (paragraph [0003]). A person having ordinary skill in the art would also recognize that energy consumption in evaporation processes can be reduced by lowering the pressure therein, as doing so allows for liquid to be boiled at lower temperatures requiring less heating to reach.
Kenet teaches the use of an external compressor (vacuum pump) 50 coupled to the upper portion of housing (boiler) 40 for initially lowering the pressure within the low-pressure interior of the housing 40 below ambient pressure, and for making adjustments to the pressure within the low-pressure interior (Figure 1, paragraphs [0023], [0049], [0050], and [0055]). Although it is not explicitly stated, it is understood that the external compressor 50 is fluidly coupled to the upper portion of housing 40 via a non-condensable gas outlet, as said external compressor 50 must necessarily draw non-condensable gases (e.g. air) out of the interior of the housing 40 to accomplish its taught goal of initially lowering the pressure within said housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosenblad in view of Kenet by configuring the housing of Rosenblad to operate at a low pressure relative to ambient pressure, i.e. a pressure below ambient (atmospheric) pressure, in order to lower the boiling point temperature of the liquid therein, thus countering the effects of boiling point elevation and reducing the amount of heating required to boil the liquid.
In making the above modification to Rosenblad in view of Kenet, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Rosenblad in view of Kenet by adding thereto an external compressor (e.g. a vacuum pump) and non-condensable gas outlet disposed on the upper housing, wherein the external compressor is fluidly coupled to the non-condensable gas outlet for lowering the low pressure interior of the housing to the low pressure below ambient pressure, in order to provide the device of Rosenblad with a means of initially lowering the low pressure interior to a pressure below the ambient pressure, i.e. by evacuating non-condensable gases such as air therefrom.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zebuhr (US 6,238,524).
With regard to claim 11: Zebuhr teaches an appliance comprising a vapor compression distillation assembly (abstract, Figure 1), the vapor compression distillation assembly comprising:
A housing 202 defining a low-pressure interior (low pressure relative to vapor receiving space 244) and comprising an influent inlet (feed line) 106 and a distillate outlet (scoop tube) 242, a manifold (tubes) 218 and 222 for collecting water vapor, a compressor 110 fluidly coupled with the low-pressure interior for pumping water vapor from the low-pressure interior to the manifold (Figures 1 and 2, Column 5 Line 50-Column 7 Line 65); and a condenser (stacked heat exchange plates) 210 comprising an interior condensing portion for forming a distillate and fluidly coupled to the distillate outlet 242 (Figures 1 and 2, Column 5 Line 50-Column 7 Line 65).

Claim(s) 1, 2, and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourdel (US 5,810,975) in view of Kenet, Hickman (US 2,899,399), and Chambers. 
With regard to claims 1 and 4-8: Bourdel teaches an appliance comprising a vapor compression distillation assembly (abstract, Figures 2 and 3, Columns 5-10), the vapor compression distillation assembly comprising:
An evaporator (sealed vessel) 10 having an interior (enclosure) 101 with a lower pressure (low pressure relative to the enclosure 102) for receiving a liquid via duct 31 at a temperature lower than a boiling point of the fluid (Figures 2 and 3, Columns 5-10).
Note: It is understood that a fluid has multiple different boiling points, i.e. different boiling points at different pressures. Therefore, it is understood that the fluid received via duct 31 is necessarily received at a temperature which is below a plurality of arbitrarily selected boiling points, e.g. the boiling point of the fluid at atmospheric pressure, as well as a plurality of higher pressures. In view of the forgoing, Bourdel satisfies the claim language regarding the evaporator being “for receiving an unheated fluid at a temperature lower than a boiling point of the fluid”.
A housing defining at least a portion of the evaporator 10 and having an influent inlet (duct) 31 for receiving the unheated fluid and a distillate outlet (duct) 33 (Figures 2 and 3, Columns 5-10).
A manifold (ducts) 21 and 22 within the housing (Figures 2 and 3, Columns 5-10).
A condensing portion (wall/disks) 40 having an interior fluidly coupled to the manifold and an exterior defining a surface area of the evaporator 10 (Figures 2 and 3, Columns 5-10).
A collecting portion (receptacle) 401 located within the housing for receiving distillate from the condensing portion 40 and fluidly coupled to the distillate outlet 33 (Figures 2 and 3, Columns 5-10).
And a compressor 2 fluidly coupling the evaporator 10 to the condensing portion 40 (Figures 2 and 3, Columns 5-10).
In Bourdel, the housing further comprises an upper housing (i.e. an upper portion of the housing) defining the influent inlet 31 and a lower housing (i.e. a lower portion of the housing) defining the distillate outlet 33 (Figures 2 and 3, Columns 5-10).
In Bourdel, the lower housing at least partially defines a sump (i.e. the bottom portion of the evaporator 10) for collecting concentrate, and a concentrate outlet 70 (Figures 2 and 3, Columns 5-10).
In Bourdel, the upper housing further comprises a non-condensable gas outlet 80 (Figures 2 and 3, Columns 5-10).
Bourdel is silent to the evaporator having an interior that is at a lower pressure relative to an ambient pressure. Bourdel is also silent to an external compressor fluidly coupled to the non-condensable gas outlet to lower the pressure in the interior to the low pressure relative to ambient pressure. 
Kenet teaches a vapor compression distillation assembly (abstract), the assembly comprising: a housing (boiler) 40 defining a low pressure interior relative to an ambient pressure, i.e. the interior of the housing 40 is below atmospheric pressure, and a compressor 90, wherein the liquid fed to the housing 40 is evaporated to generate a vapor at a temperature lower than a boiling point (e.g. the normal boiling point) of said liquid, and wherein the vapor is compressed in the compressor to increase the temperature thereof (abstract, Figure 1, paragraphs [0023], [0049], [0051], and [0055]). Kenet teaches “it has been know been known to boil seawater at subatmospheric pressures, so that the boiling point of the seawater is lowered,” (paragraph [0003]). Kenet indicates that lowering the boiling point of salt water during distillation operations is advantageous, as doing so counteracts boiling point elevation caused by the salt dissolved in said water (paragraph [0003]). A person having ordinary skill in the art would also recognize that energy consumption in evaporation processes can be reduced by lowering the pressure therein, as doing so allows for liquid to be boiled at lower temperatures requiring less heating to reach.
Kenet teaches the use of an external compressor (vacuum pump) 50 coupled to the upper portion of housing (boiler) 40 for initially lowering the pressure within the low-pressure interior of the housing 40 below ambient pressure, and for making adjustments to the pressure within the low-pressure interior (Figure 1, paragraphs [0023], [0049], [0050], and [0055]). Although it is not explicitly stated, it is understood that the external compressor 50 is fluidly coupled to the upper portion of housing 40 via a non-condensable gas outlet, as said external compressor 50 must necessarily draw non-condensable gases (e.g. air) out of the interior of the housing 40 to accomplish its taught goal of initially lowering the pressure within said housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bourdel in view of Kenet by configuring the housing of Bourdel to operate at a low pressure relative to ambient pressure, i.e. a pressure below ambient (atmospheric) pressure, in order to lower the boiling point temperature of the liquid therein, thus countering the effects of boiling point elevation and reducing the amount of heating required to boil the liquid.
In making the above modification to Bourdel in view of Kenet, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Bourdel in view of Kenet by adding thereto an external compressor (e.g. a vacuum pump), wherein the external compressor is fluidly coupled to the non-condensable gas outlet for lowering the low pressure interior of the housing to the low pressure below ambient pressure, in order to provide the device of Bourdel with a means of initially lowering the low pressure interior to a pressure below the ambient pressure, i.e. by evacuating non-condensable gases such as air therefrom.
Modified Bourdel includes a preheater (heat exchanger) 3 for preheating the fluid received by the evaporator 10 via influent inlet 31 (Bourdel: abstract, Figures 2 and 3, Columns 5-10). Therefore, Bourdel is silent to the evaporator interior configured so as to receive an unheated fluid, i.e. to the evaporator interior being “for receiving an unheated fluid”.
However, a person having ordinary skill in the art would recognize that said preheater 3 could be removed from the system of Bourdel without destroying said system ability to operate as a vapor compression distillation assembly. As evidence, Examiner points to Hickman and Chambers.
Hickman teaches a low-pressure vapor compression distillation apparatus (Column 1 Lines 15-50), wherein at least one embodiment thereof, i.e. the embodiment of Figure 7, is similar in construction to that of Bourdel (Hickman: Figure 7, Column 6 Line 30-Column 7 Line 22). In particular, the embodiment of Figure 7 in Hickman comprises an evaporator (casing) 170 having disposed therein a condensing portion in the form of a rotating disc assembly (rotary barrier) 150 (Hickman: Figure 7, Column 6 Line 30-Column 7 Line 22). In the interest of clarity, the evaporator 170 and condensing portion 150 of Hickman are comparable to the evaporator 10 and the condensing portion 40 of Bourdel (see Bourdel: Figures 2 and 3, Columns 5-10). The embodiment of Figure 7 in Hickman does not comprise a preheater for influent, nor does Hickman teach or suggest any step of preheating influent in reference to the embodiment of Figure 7. Therefore, it is understood that the device of Hickman Figure 7 is configured to receive unheated fluid. In the alternative, because Hickman does not teach or suggest the presence of a preheater or the use of preheating in refence to the embodiment of Figure 7, a person having ordinary skill in the art would, at least, have a reasonable expectation that the embodiment of Figure 7 would be functional if configured without a preheater, i.e. if configured to receive unheated fluid. In view of Hickman Figure 7, a person having ordinary skill in the art would have a reasonable expectation that vapor compression distillation systems, including that of Bourdel, will remain functional if configured to operate without the use of an influent preheater, i.e. if configured to receive unheated fluid.
Chambers teaches a vapor compression distillation apparatus having an evaporator and a condensing portion (tubes) 11 disposed therein (Figures 1 and 2, Column 2 Line 25-Column 4 Line 25). Chambers does teach the presence of a preheater 21 for heating influent (Figures 1 and 2, Column 2 Line 25-Column 4 Line 25). However, Chambers explicitly teaches that “the employment of a preheater such as the preheater 21 is not essential to the practice of this invention,” (Column 3 Lines 64-70, emphasis added). Thus, Chambers goes to reinforce the expectation that vapor compression distillation systems, including that of Bourdel, will remain functional if configured to operate without the use of an influent preheater, i.e. if configured to receive unheated fluid. Furthermore, the teachings of Chambers would give one of ordinary skill in the art a reasonable expectation that influent preheaters can be removed from vapor compression distillation systems in which they are present without destroying the functionality of such systems. 
A person having ordinary skill in the art would recognize that there are some advantages to removing the preheater 3 from the system of Bourdel. Namely, a person having ordinary skill in the art would recognize that removing the preheater 3 would make the system of Bourdel more compact. Compactness is a clearly desirable trait, e.g. in instances where space is limited. 
Furthermore, a person having ordinary skill in the art would recognize that heat exchangers, like the preheater in Bourdel require periodic maintenance, e.g. to remove scaling from the heat exchange surfaces thereof. A person having ordinary skill in the art would recognize that removing the preheater 3 from Bourdel would also advantageously remove any maintenance requirements associated therewith.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Bourdel in view of Hickman and Chambers by removing the preheater 3 therefrom, such that the evaporator is configured for receiving an unheated fluid, in order to obtain a predictably functional vapor compression distillation system which is more compact and which advantageously no longer has the maintenance requirements associated with the removed preheater 3.
In modified Bourdel, it is understood that the interior of the evaporator 10 is at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid, i.e. the fluid, after it has entered the evaporator. Specifically, it is understood that the pressure in the interior of the evaporator, being lower than atmospheric pressure (see modification in view of Kenet above), is low enough to cause spontaneous boiling and flash evaporation of the liquid (i.e. the fluid), e.g. at least once the fluid has received heating within the interior of the evaporator. 
Note: There is nothing in the claims which excludes heating of the liquid (i.e. the fluid) once it has been received into the interior of the evaporator. Furthermore, a vapor compression distillation assembly which provides heating to the liquid (i.e. the fluid) once it has been received within the interior of the evaporator is consistent with Applicant’s vapor compression distillation assembly as described in their specification. 
In the unlikely event that the interior of the evaporator 10 in modified Bourdel is not at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid, Examiner notes that claim language pertaining to intended use and/or manner of operating does not distinguish apparatus claims from prior art apparatus which are capable of function/operation in the claimed manner (see MPEP 2114). The claim language requiring the interior of the evaporator be at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid is merely a statement regarding the intended use and/or manner of operating the claimed system. As discussed above, the interior of the evaporator 10 in Bourdel operates at a pressure lower than atmospheric pressure. Therefore, it is understood that the device of modified Bourdel is capable of receiving a hot fluid which will spontaneously flash and evaporate upon being received into the interior of the evaporator. For at least this reason, modified Bourdel satisfies the claim language regarding the interior being at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid (see MPEP 2114 for guidance).
Regarding the “hot fluid” discussed above, Examiner notes that a fluid can be “hot” while also being unheated. Examiner notes that the term “unheated fluid” is interpreted as being a fluid which is not heated by the claimed system prior to being received into the interior of the evaporator. Fluid, e.g. water, which is heated naturally, e.g. by sunlight or geothermal energy, prior to entering the system can thus be fairly considered to be an “unheated fluid”. Examiner notes that is unreasonable to interpret the term “unheated fluid” as excluding such naturally heated fluids. If such an interpretation were taken, there would be effectively no fluids which qualified as “unheated”. At the very least, substantially all liquid water on the planet Earth is heated, e.g. by the sun and/or the Earth’s geological activity, relative to water found elsewhere in the solar system. In the absence of such heating, all the water on the Earth’s surface would be in the form of water ice.
With regard to claim 2: Modified Bourdel comprises a plurality of stacked discs 40, wherein the plurality of stacked discs are hollow discs defining the condensing portion and the surface area of the evaporator (Figures 2 and 3, Columns 5-10).
With regard to claim 9: Modified Bourdel further comprises a rotating shaft (tube) 400 extending upwardly within the interior through a shaft opening in the housing (Bourdel: Figures 2 and 3, Columns 5-10).
With regard to claim 10: Modified Bourdel further comprises a manifold, wherein said manifold is comprised of the locations where the plurality of stacked disks 40 join the rotating shaft 400 (Bourdel: Figures 2 and 3, Columns 5-10). Said manifold (the locations where the plurality of stacked disks 40 join the rotatable shaft 400) is located circumferentially about the rotating shaft 400 (Bourdel: Figures 2 and 3, Columns 5-10).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourdel in view of Kenet, Hickman, and Chambers, as applied to claims 1 and 4-8 above, and in further view of ME - Mechanical Engineering (“Comparison Between Reciprocating and Centrifugal Compressors”, URL: https://me-mechanicalengineering.com/comparison-between-reciprocating-and-centrifugal-compressors/).
With regard to claim 3: Modified Bourdel is silent to an impeller coupled to the compressor and in fluid communication with the interior.
However, compressors which comprise impellers are well known in the art. In particular, centrifugal compressors are well understood to comprise a compressor. ME - Mechanical Engineering teaches that centrifugal compressors have several advantages, such as good mechanical efficiency, low installation cost, low maintenance requirements, and capability to handle large volumes (S.no 1, 2, 7, and 8).
It would have been obvious to one of ordinary skill in the art to further modify Bourdel in view of ME - Mechanical Engineering by replacing the compressor of Bourdel with a compressor comprising an impeller, i.e. a centrifugal compressor, in order to obtain a device having a compressor having good mechanical efficiency, low installation cost, low maintenance requirements, and capability to handle large volumes.
In Bourdel modified in view of ME - Mechanical Engineering as described above, the compressor comprises an impeller. Thus, the system of modified Bourdel comprises an impeller coupled to the compressor and in fluid communication with the interior. 

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bourdel (US 5,810,975).
With regard to claim 11: Bourdel teaches an appliance comprising a vapor compression distillation assembly (abstract, Figures 2 and 3, Columns 5-10), the vapor compression distillation assembly comprising: 
A housing defining a low-pressure interior (enclosure) 101 (low pressure in comparison to enclosure 102) and comprising an influent inlet (duct) and a distillate outlet (duct) 33, a manifold (ducts) 21 and 22 for collecting water vapor, a compressor 2 fluidly coupled with the low-pressure interior 101 for pumping water vapor from the low-pressure interior to the manifold 21 and 22; and a condenser comprising an interior condensing portion (enclosure) 102 for forming distillate and fluidly couple to the distillate outlet (Figures 2 and 3, Columns 5-10).
With regard to claim 12: Wherein the housing further comprises an upper housing defining the influent inlet 31 and a non-condensable gas outlet (duct) 80 and a lower housing defining the distillate outlet 33, a sump (i.e. a bottom portion of enclosure 101) for collecting concentrate, and a concentrate outlet (device) 70 (Figures 2 and 3, Columns 5-10).

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourdel in view of Kenet.
With regard to claim 13: Bourdel teaches all of the limitations of claims 11 and 12 as described in the 102 rejections above. 
Bourdel is silent to an external compressor fluidly coupled to the non-condensable gas outlet to lower the interior pressure to a pressure below ambient pressure. 
Kenet teaches a vapor compression distillation assembly (abstract), the assembly comprising: a housing (boiler) 40 defining a low pressure interior relative to an ambient pressure, i.e. the interior of the housing 40 is below atmospheric pressure, and a compressor 90, wherein the liquid fed to the housing 40 is evaporated to generate a vapor at a temperature lower than a boiling point (e.g. the normal boiling point) of said liquid, and wherein the vapor is compressed in the compressor to increase the temperature thereof (abstract, Figure 1, paragraphs [0023], [0049], [0051], and [0055]). Kenet teaches “it has been know been known to boil seawater at subatmospheric pressures, so that the boiling point of the seawater is lowered,” (paragraph [0003]). Kenet indicates that lowering the boiling point of salt water during distillation operations is advantageous, as doing so counteracts boiling point elevation caused by the salt dissolved in said water (paragraph [0003]). A person having ordinary skill in the art would also recognize that energy consumption in evaporation processes can be reduced by lowering the pressure therein, as doing so allows for liquid to be boiled at lower temperatures requiring less heating to reach.
Kenet teaches the use of an external compressor (vacuum pump) 50 coupled to the upper portion of housing (boiler) 40 for initially lowering the pressure within the low-pressure interior of the housing 40 below ambient pressure, and for making adjustments to the pressure within the low-pressure interior (Figure 1, paragraphs [0023], [0049], [0050], and [0055]). Although it is not explicitly stated, it is understood that the external compressor 50 is fluidly coupled to the upper portion of housing 40 via a non-condensable gas outlet, as said external compressor 50 must necessarily draw non-condensable gases (e.g. air) out of the interior of the housing 40 to accomplish its taught goal of initially lowering the pressure within said housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bourdel in view of Kenet by configuring the housing of Bourdel to operate at a low pressure relative to ambient pressure, i.e. a pressure below ambient (atmospheric) pressure, in order to lower the boiling point temperature of the liquid therein, thus countering the effects of boiling point elevation and reducing the amount of heating required to boil the liquid.
In making the above modification to Bourdel in view of Kenet, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Bourdel in view of Kenet by adding thereto an external compressor (e.g. a vacuum pump), wherein the external compressor is fluidly coupled to the non-condensable gas outlet for lowering the low pressure interior of the housing to the low pressure below ambient pressure, in order to provide the device of Bourdel with a means of initially lowering the low pressure interior to a pressure below the ambient pressure, i.e. by evacuating non-condensable gases such as air therefrom.
With regard to claim 14: Modified Bourdel further comprises a rotating shaft (tube) 400 extending upwardly within the interior of the housing (Bourdel: Figures 2 and 3, Columns 5-10).
Modified Bourdel further comprises a manifold, wherein said manifold is comprised of the locations where the plurality of stacked disks 40 join the rotating shaft 400 (Bourdel: Figures 2 and 3, Columns 5-10). Said manifold (the locations where the plurality of stacked disks 40 join the rotatable shaft 400) is located circumferentially about the rotating shaft 400 (Bourdel: Figures 2 and 3, Columns 5-10). In modified Bourdel, a rotatable disk assembly 40 is coupled to the rotating shaft and the manifold and define the interior condensing portion 102 (Bourdel: Figures 2 and 3, Columns 5-10).
With regard to claim 15: The rotatable disc assembly 40 is a plurality of stacked discs 40 wherein at least one of the plurality of stacked discs is a hollow disc having an exterior surface (top face) 41 defining an evaporator and an interior surface defining the interior condensing portion 42 (Bourdel: Figures 2 and 3, Columns 5-10).
With regard to claim 16: The plurality of stacked discs 40 are fixedly coupled to each other in a fixed, spaced relationship (Bourdel: Figures 2 and 3, Columns 5-10).

Claim(s) 1, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hickman (US 2,899,399).
With regard to claim 1: Hickman teaches an appliance comprising a vapor compression distillation assembly (Figure 7, Column 1 Lines 15-50, Column 6 Line 30-Column 7 Line 22), the vapor compression distillation assembly comprising:
An evaporator (casing) 170 having an interior with a low-pressure relative to an ambient pressure for receiving an unheated fluid via conduit 178 at a temperature lower than a boiling point of the fluid (Figure 7, Column 6 Line 30-Column 7 Line 22, Column 2 Lines 35-44 and 60-63, Figures 1 and 2, Column 2 Line 70-Column 4 Line 10).
Although it is not explicitly taught with reference to the embodiment of Figure 7, it is understood that the interior of the evaporator 170 is at a low-pressure relative to an ambient pressure as evidenced by Hickman’s teaching that the embodiment of Figure 7 is “a modification applied to a rotary phase barrier type compression still in which the compression compartment is inside the rotating barrier instead of outside, as in Fig. 1,” (Column 2 lines 60-63), in conjunction with Hickman’s teaching that the evaporator (casing) 10 in the embodiment of Figure 1 is operated at a vacuum (Figures 1 and 2, Column 2 Line 70-Column 4 Line 10). In other words, the fact that the embodiment of Figure 7 is an alternate configuration to the embodiment in Figure 1, coupled with the fact that the evaporator in Figure 1 is configured to operate at a vacuum, indicates that the interior of the evaporator 170 in Figure 7 is at a low-pressure relative to ambient pressure, i.e. a vacuum. 
In the unlikely alternative, the fact that the interior of Figure 1 is operated at a low pressure relative to ambient pressure (i.e. at a vacuum) would suggest to one of ordinary skill in the art that the evaporator in the embodiment of Figure 7 should also be operated such that the interior thereof is at a lower pressure relative to ambient pressure. Furthermore, the disclosure of Hickman indicates that it is an object of his invention to operate the evaporator at a pressure lower than ambient pressure, i.e. at a vacuum (Column 1 Line 15-Column 2 Line 35).
Furthermore, a person having ordinary skill in the art would recognize that operating an evaporator at a vacuum, i.e. at a pressure lower than ambient pressure, confers certain advantages. Namely, a person having ordinary skill in the art would recognize that operating an evaporator at a vacuum will allow said evaporator to evaporate influent liquid at lower temperatures than it would be able to if operated at ambient pressure. Examiner notes that this advantage of vacuum evaporators is immediately recognizable to one of ordinary skill in the art simply through applying basic knowledge of vapor-liquid equilibrium behavior. Such basic knowledge of vapor-liquid equilibrium behavior is requisite to achieving a level of ordinary skill in the arts of evaporation and distillation. 
If it were not already the case in the embodiment of Figure 7 in Hickman, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hickman by configuring the evaporator 170 such that the interior thereof were at a low pressure relative to ambient pressure, i.e. at a vacuum, in order to obtain a vacuum evaporator in accordance with the suggestions of Hickman, and which were capable of evaporating influent liquid at lower temperatures (relative to an evaporator operating at ambient pressure). 
It is understood that the fluid received via conduit 178 is unheated, as there is no teaching of a preheater or a step of preheating said fluid. At the very least, the fact that a preheater is absent in in the embodiment of Figure 7 in Hickman indicates that evaporator thereof is at least capable of receiving an unheated fluid. Thus, at least because the system in Figure 7 of Hickman is capable of receiving an “unheated fluid”, Hickman satisfies the claim language requiring the evaporator be “for receiving and unheated fluid” (see MPEP 2114 for guidance). Furthermore, it is understood that a fluid has multiple different boiling points, i.e. different boiling points at different pressures. Therefore, it is understood that the fluid received via conduit 178 is necessarily received at a temperature which is below a plurality of arbitrarily selected boiling points, e.g. the boiling point of the fluid atmospheric pressure, as well as a plurality of higher pressures. In view of the forgoing, Hickman satisfies the claim language regarding the evaporator being “for receiving an unheated fluid at a temperature lower than a boiling point of the fluid”.
 In the exceedingly unlikely alternative, the fact that Hickman does not provide any teachings towards a preheater or a step of preheating would suggest to one of ordinary skill in the art that the system of Hickman could be operated without a preheater or a step of preheating. In other words, the teachings of Hickman would give a person having ordinary skill in the art a reasonable expectation that the evaporator could be successfully configured to receive an unheated fluid. As discussed above, the fluid is necessarily received at a temperature which is below a plurality of arbitrarily selected boiling points.
In the unlikely event that it were not already the case in Hickman, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hickman such that the evaporator thereof were configured to receive an unheated fluid at a temperature lower than a boiling point of the fluid, in order to obtain a predictably functional evaporator which is congruent with the teachings of Hickman.  
A housing defining at least a portion of the evaporator 170 and having an influent inlet (conduit) 178 for receiving the unheated fluid and a distillate outlet (scoop) 192 (Figure 7, Column 6 Line 30-Column 7 Line 22).
A manifold (discharge conduit) 166 located within the housing (Figure 7, Column 6 Line 30-Column 7 Line 22).
A condensing portion (annular rotary phase barrier) 150 having an interior fluidly coupled to the manifold 166 and an exterior defining a surface area of the evaporator (Figure 7, Column 6 Line 30-Column 7 Line 22).
A collecting portion (annular trough) 154 located within the housing for receiving distillate from the condensing portion 150 and fluidly coupled to the distillate outlet 188 (Figure 7, Column 6 Line 30-Column 7 Line 22).
A compressor 168 fluidly coupling the evaporator 170 to the condensing portion 150 (Figure 7, Column 6 Line 30-Column 7 Line 22).
In Hickman (or modified Hickman), it is understood that the interior of the evaporator 170 is at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid, i.e. the fluid, after it has entered the evaporator. Specifically, it is understood that the pressure in the interior of the evaporator, being lower than atmospheric pressure, i.e. being at a vacuum (see discussion above), is low enough to cause spontaneous boiling and flash evaporation of the liquid (i.e. the fluid), e.g. at least once the fluid has received heating within the interior of the evaporator. 
Note: There is nothing in the claims which excludes heating of the liquid (i.e. the fluid) once it has been received into the interior of the evaporator. Furthermore, a vapor compression distillation assembly which provides heating to the liquid (i.e. the fluid) once it has been received within the interior of the evaporator is consistent with Applicant’s vapor compression distillation assembly as described in their specification. 
In the unlikely event that the interior of the evaporator 170 in Hickman is not at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid, Examiner notes that claim language pertaining to intended use and/or manner of operating does not distinguish apparatus claims from prior art apparatus which are capable of function/operation in the claimed manner (see MPEP 2114). The claim language requiring the interior of the evaporator be at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid is merely a statement regarding the intended use and/or manner of operating the claimed system. As discussed above, the interior of the evaporator 170 in Hickman operates at a pressure lower than atmospheric pressure. Therefore, it is understood that the device of Hickman is capable of receiving a hot fluid which will spontaneously flash and evaporate upon being received into the interior of the evaporator. For at least this reason, Hickman satisfies the claim language regarding the interior being at a pressure low enough to cause spontaneous boiling and flash evaporation of the liquid (see MPEP 2114 for guidance).
Regarding the “hot fluid” discussed above, Examiner notes that a fluid can be “hot” while also being unheated. Examiner notes that the term “unheated fluid” is interpreted as being a fluid which is not heated by the claimed system prior to being received into the interior of the evaporator. Fluid, e.g. water, which is heated naturally, e.g. by sunlight or geothermal energy, prior to entering the system can thus be fairly considered to be an “unheated fluid”. Examiner notes that is unreasonable to interpret the term “unheated fluid” as excluding such naturally heated fluids. If such an interpretation were taken, there would be effectively no fluids which qualified as “unheated”. At the very least, substantially all liquid water on the planet Earth is heated, e.g. by the sun and/or the Earth’s geological activity, relative to water found elsewhere in the solar system. In the absence of such heating, all the water on the Earth’s surface would be in the form of water ice.
With regard to claim 9: Hickman comprises a rotating shaft 162 extending within the interior and through a shaft opening (bearing block) 172 in the housing (Figure 7, Column 6 Line 30-Column 7 Line 22).
The system of Hickman can be turned on its side and operated such that the rotating shaft 162 extends upwardly. In other words, the system of Hickman is capable of operation in such a manner wherein the shaft extends upwardly within the interior. Therefore, Hickman satisfies the claim language regarding the rotating shaft “extending upwardly within the interior” (See MPEP 2114 for guidance).
With regard to claim 10: The manifold 166 is circumferentially disposed about the rotating shaft  (Figure 7, Column 6 Line 30-Column 7 Line 22).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as obvious over Hickman in view of Tleimat (US 3,764,483). 
With regard to claim 2: Hickman teaches or renders obvious all of the limitations of claim 1 as described in the 102/103 rejections above. 
Hickman comprises a hollow disc 150 defining the condensing portion and the surface area of the evaporator (Figure 7, Column 6 Line 30-Column 7 Line 22).
Hickman is silent to the hollow disc being a plurality of stacked discs.
However, evaporators featuring a stack of hollow discs defining a condensing portion and a surface area of an evaporator are known in the art. For example, Tleimat teaches an evaporator having a plurality of hollow rotating discs, stacked side by side, wherein said hollow rotating discs define a condensing portion of the evaporator (Figure 1, Column 1 Line 5-Column 2 Line 60). The teachings of Tleimat would suggest to one of ordinary skill in the art that the Hickman could be successfully modified so as to be provided with a plurality of the hollow discs, the plurality of said discs being stacked in the horizontal direction. A person having ordinary skill in the art would recognize that such a modification would advantageously give the evaporator of Hickman a larger capacity. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hickman in view of Tleimat by duplicating the hollow disc, i.e. such that Hickman were provided with a plurality of hollow discs stacked in the horizontal direction, in order to obtain a higher capacity evaporator. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as obvious over Hickman in view of ME - Mechanical Engineering.
With regard to claim 3: Hickman teaches or renders obvious all of the limitations of claim 1 as described in the 102/103 rejections above. 
Hickman does not explicitly teach an impeller coupled to the compressor and in fluid communication with the interior. However, Examiner notes that a person having an understanding of compressors would recognize the compressor 168 as comprising an impeller based on the illustration of Figure 7, i.e. a person having an understanding of compressors would recognize that the element pointed to by numeral 168 is, in fact, an impeller. Therefore, an individual with an understanding of compressors would recognize that Hickman, in fact, comprises an impeller coupled to the compressor (i.e. as an integral part of the compressor). 
In the unlikely alternative, the illustration of Figure 7 would suggest to a person having ordinary skill in the art that the compressor should comprise an impeller.
Regardless, compressors which comprise impellers are well known in the art. In particular, centrifugal compressors are well understood to comprise a compressor. ME - Mechanical Engineering teaches that centrifugal compressors have several advantages, such as good mechanical efficiency, low installation cost, low maintenance requirements, and capability to handle large volumes (S.no 1, 2, 7, and 8).
It would have been obvious to one of ordinary skill in the art to further modify Hickman in view of ME - Mechanical Engineering by replacing the compressor of Hickman with a compressor comprising an impeller, i.e. a centrifugal compressor, in order to obtain a device having a compressor having good mechanical efficiency, low installation cost, low maintenance requirements, and capability to handle large volumes.
In Hickman modified in view of ME - Mechanical Engineering as described above, the compressor comprises an impeller. Thus, the system of modified Hickman comprises an impeller coupled to the compressor and in fluid communication with the interior. 

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as obvious over Hickman.
With regard to claim 4: Hickman teaches or renders obvious all of the limitations of claim 1 as described in the 102/103 rejections above. 
The housing in Hickman (or modified Hickman) comprises an upper housing (i.e. an upper portion of the housing above bearing block 172) and a lower housing (i.e. a lower portion of the housing including and below the bearing block 172) defining the distillate outlet 192 (Figure 7, Column 6 Line 30-Column 7 Line 22).
Hickman is silent to the upper housing defining the influent inlet 178.
However, a person having ordinary skill in the art would recognize that the precise location at which the influent inlet 178 is defined in (penetrates) the housing is unimportant to the function of Hickman. In other words, a person having ordinary skill in the art would recognize that Hickman could be modified such that the upper housing defined the influent inlet, i.e. such that the influent inlet penetrated the upper housing, while remaining completely functional. Two separate examples of such modifications are provided in the annotated Figures below. The added dashed lines in said annotated Figures represent the modified influent inlet. The dotted portions of said lines, passing rotary elements of the system, should be interpreted as going around, rather than through, said rotary elements. A person having ordinary skill in the art would easily recognize said examples as remaining functional despite said modifications.

    PNG
    media_image1.png
    807
    772
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    807
    772
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hickman by reconfiguring the influent inlet so as to be defined by (i.e. penetrate) the upper housing (i.e. the portion of the housing above the bearing block 172) rather than by the lower housing, for example, in the configurations depicted in the annotated Figures above, in order to obtain a predictably functional evaporator system. 
	With regard to claim 5: The lower housing in modified Hickman at least partially defines a sump (i.e. the portion of the housing at the bottom thereof and featuring branch conduit 200) (Figure 7, Column 6 Line 30-Column 7 Line 22).
	With regard to claim 6: The lower housing further comprises a concentrate outlet (branch pipe) 200 (Figure 7, Column 6 Line 30-Column 7 Line 22).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as obvious over Hickman, as applied to claim 4 above, and in further view of Kenet.
With regard to claims 7 and 8: Modified Hickman is silent to the housing comprising a non-condensable gas outlet and to an external compressor fluidly coupled to the non-condensable gas outlet to lower the pressure in the interior to the low pressure below ambient pressure.
However, as discussed in the rejections of claim 1 above over Hickman, the evaporator of Hickman is operated at a vacuum, i.e. a pressure below ambient pressure. 
Kenet teaches a vapor compression distillation assembly (abstract), the assembly comprising: a housing (boiler) 40 defining a low pressure interior relative to an ambient pressure, i.e. the interior of the housing 40 is below atmospheric pressure, and a compressor 90, wherein the liquid fed to the housing 40 is evaporated to generate a vapor at a temperature lower than a boiling point (e.g. the normal boiling point) of said liquid, and wherein the vapor is compressed in the compressor to increase the temperature thereof (abstract, Figure 1, paragraphs [0023], [0049], [0051], and [0055]). Kenet teaches “it has been know been known to boil seawater at subatmospheric pressures, so that the boiling point of the seawater is lowered,” (paragraph [0003]). Kenet indicates that lowering the boiling point of salt water during distillation operations is advantageous, as doing so counteracts boiling point elevation caused by the salt dissolved in said water (paragraph [0003]). A person having ordinary skill in the art would also recognize that energy consumption in evaporation processes can be reduced by lowering the pressure therein, as doing so allows for liquid to be boiled at lower temperatures requiring less heating to reach.
Kenet teaches the use of an external compressor (vacuum pump) 50 coupled to the upper portion of housing (boiler) 40 for initially lowering the pressure within the low-pressure interior of the housing 40 below ambient pressure, and for making adjustments to the pressure within the low-pressure interior (Figure 1, paragraphs [0023], [0049], [0050], and [0055]). Although it is not explicitly stated, it is understood that the external compressor 50 is fluidly coupled to the upper portion of housing 40 via a non-condensable gas outlet, as said external compressor 50 must necessarily draw non-condensable gases (e.g. air) out of the interior of the housing 40 to accomplish its taught goal of initially lowering the pressure within said housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hickman in view of Kenet by adding thereto an external compressor (e.g. a vacuum pump) and non-condensable gas outlet disposed on the upper housing, wherein the external compressor is fluidly coupled to the non-condensable gas outlet for lowering the low pressure interior of the housing to the low pressure below ambient pressure, in order to provide the device of Hickman with a means of initially lowering the low pressure interior to a pressure below the ambient pressure, i.e. by evacuating non-condensable gases such as air therefrom.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Hickman.
With regard to claim 11: Hickman teaches an appliance comprising a vapor compression distillation assembly (Figure 7, Column 1 Lines 15-50, Column 6 Line 30-Column 7 Line 22), the vapor compression distillation assembly comprising:
A housing 170 defining a low-pressure interior and comprising an influent inlet (conduit) 178 and a distillate outlet (scoop) 192, a manifold for collecting water vapor (discharge conduit) 166, a compressor 168 fluidly coupled with the low-pressure interior for pumping water vapor from the low-pressure interior to the manifold 166; and a condenser (casing) 150 comprising an interior condensing portion for forming distillate and fluidly couple to the distillate outlet 192 (Column 6 Line 30-Column 7 Line 22).

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as obvious over Hickman in view of Kenet.
With regard to claims 12 and 13: Hickman teaches all of the limitations of claim 11 as described in the 102 rejections above. 
The housing in Hickman comprises an upper housing (i.e. an upper portion of the housing above bearing block 172) and a lower housing (i.e. a lower portion of the housing including and below the bearing block 172) defining the distillate outlet 192 (Figure 7, Column 6 Line 30-Column 7 Line 22).
Hickman is silent to the upper housing defining the influent inlet 178.
However, a person having ordinary skill in the art would recognize that the precise location at which the influent inlet 178 is defined in (penetrates) the housing is unimportant to the function of Hickman. In other words, a person having ordinary skill in the art would recognize that Hickman could be modified such that the upper housing defined the influent inlet, i.e. such that the influent inlet penetrated the upper housing, while remaining completely functional. Two separate examples of such modifications are provided in the annotated Figures below. The added dashed lines in said annotated Figures represent the modified influent inlet. The dotted portions of said lines, passing rotary elements of the system, should be interpreted as going around, rather than through, said rotary elements. A person having ordinary skill in the art would easily recognize said examples as remaining functional despite said modifications.

    PNG
    media_image1.png
    807
    772
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    807
    772
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hickman by reconfiguring the influent inlet so as to be defined by (i.e. penetrate) the upper housing (i.e. the portion of the housing above the bearing block 172) rather than by the lower housing, for example, in the configurations depicted in the annotated Figures above, in order to obtain a predictably functional evaporator system. 
The lower housing in modified Hickman at least partially defines a sump (i.e. the portion of the housing at the bottom thereof and featuring branch conduit 200) (Figure 7, Column 6 Line 30-Column 7 Line 22).
	The lower housing further comprises a concentrate outlet (branch pipe) 200 (Figure 7, Column 6 Line 30-Column 7 Line 22).
Modified Hickman is silent to the upper housing defining a non-condensable gas outlet and to an external compressor fluidly coupled to the non-condensable gas outlet to lower the pressure in the interior to a low pressure below ambient pressure.
Although it is not explicitly taught with reference to the embodiment of Figure 7, it is understood that the interior of the evaporator 170 is at a low-pressure relative to an ambient pressure as evidenced by Hickman’s teaching that the embodiment of Figure 7 is “a modification applied to a rotary phase barrier type compression still in which the compression compartment is inside the rotating barrier instead of outside, as in Fig. 1,” (Column 2 lines 60-63), in conjunction with Hickman’s teaching that the evaporator (casing) 10 in the embodiment of Figure 1 is operated at a vacuum (Figures 1 and 2, Column 2 Line 70-Column 4 Line 10). In other words, the fact that the embodiment of Figure 7 is an alternate configuration to the embodiment in Figure 1, coupled with the fact that the evaporator in Figure 1 is configured to operate at a vacuum, indicates that the interior of the evaporator 170 in Figure 7 is at a low-pressure relative to ambient pressure, i.e. a vacuum. 
In the unlikely alternative, the fact that the interior of Figure 1 is operated at a low pressure relative to ambient pressure (i.e. at a vacuum) would suggest to one of ordinary skill in the art that the evaporator in the embodiment of Figure 7 should also be operated such that the interior thereof is at a lower pressure relative to ambient pressure. Furthermore, the disclosure of Hickman indicates that it is an object of his invention to operate the evaporator at a pressure lower than ambient pressure, i.e. at a vacuum (Column 1 Line 15-Column 2 Line 35).
Furthermore, a person having ordinary skill in the art would recognize that operating an evaporator at a vacuum, i.e. at a pressure lower than ambient pressure, confers certain advantages. Namely, a person having ordinary skill in the art would recognize that operating an evaporator at a vacuum will allow said evaporator to evaporate influent liquid at lower temperatures than it would be able to if operated at ambient pressure. Examiner notes that this advantage of vacuum evaporators is immediately recognizable to one of ordinary skill in the art simply through applying basic knowledge of vapor-liquid equilibrium behavior. Such basic knowledge of vapor-liquid equilibrium behavior is requisite to achieving a level of ordinary skill in the arts of evaporation and distillation. 
Kenet teaches a vapor compression distillation assembly (abstract), the assembly comprising: a housing (boiler) 40 defining a low pressure interior relative to an ambient pressure, i.e. the interior of the housing 40 is below atmospheric pressure, and a compressor 90, wherein the liquid fed to the housing 40 is evaporated to generate a vapor at a temperature lower than a boiling point (e.g. the normal boiling point) of said liquid, and wherein the vapor is compressed in the compressor to increase the temperature thereof (abstract, Figure 1, paragraphs [0023], [0049], [0051], and [0055]). Kenet teaches “it has been know been known to boil seawater at subatmospheric pressures, so that the boiling point of the seawater is lowered,” (paragraph [0003]). Kenet indicates that lowering the boiling point of salt water during distillation operations is advantageous, as doing so counteracts boiling point elevation caused by the salt dissolved in said water (paragraph [0003]). A person having ordinary skill in the art would also recognize that energy consumption in evaporation processes can be reduced by lowering the pressure therein, as doing so allows for liquid to be boiled at lower temperatures requiring less heating to reach.
Kenet teaches the use of an external compressor (vacuum pump) 50 coupled to the upper portion of housing (boiler) 40 for initially lowering the pressure within the low-pressure interior of the housing 40 below ambient pressure, and for making adjustments to the pressure within the low-pressure interior (Figure 1, paragraphs [0023], [0049], [0050], and [0055]). Although it is not explicitly stated, it is understood that the external compressor 50 is fluidly coupled to the upper portion of housing 40 via a non-condensable gas outlet, as said external compressor 50 must necessarily draw non-condensable gases (e.g. air) out of the interior of the housing 40 to accomplish its taught goal of initially lowering the pressure within said housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hickman in view of Kenet by adding thereto an external compressor (e.g. a vacuum pump) and non-condensable gas outlet disposed on the upper housing, wherein the external compressor is fluidly coupled to the non-condensable gas outlet for lowering the low pressure interior of the housing to the low pressure below ambient pressure, in order to provide the device of Hickman with a means of initially lowering the low pressure interior to a pressure below the ambient pressure, i.e. by evacuating non-condensable gases such as air therefrom.
With regard to claim 14: Modified Hickman comprises a rotating shaft 162 extending within the interior and through a shaft opening (bearing block) 172 in the housing (Modified: Figure 7, Column 6 Line 30-Column 7 Line 22). The manifold 166 is circumferentially disposed about the rotating shaft (Hickman: Figure 7, Column 6 Line 30-Column 7 Line 22).
The system of modified Hickman can be turned on its side and operated such that the rotating shaft 162 extends upwardly. In other words, the system of modified Hickman is capable of operation in such a manner wherein the shaft extends upwardly within the interior. Therefore, Hickman satisfies the claim language regarding the rotating shaft “extending upwardly within the interior” (See MPEP 2114 for guidance).
Modified Hickman comprises a rotatable disc assembly (casing) 150 coupled to the rotating shaft 162 and the manifold and having an interior defining the interior condensing portion (Hickman: Figure 7, Column 6 Line 30-Column 7 Line 22).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as obvious over Hickman in view of Kenet, as applied to claim 14 above, and in further view of Tleimat.
With regard to claim 15: In modified Hickman, the rotatable disc assembly is a hollow disc having an exterior surface defining an evaporator and an interior defining the interior condensing portion (Hickman: Figure 7, Column 6 Line 30-Column 7 Line 22).
Hickman is silent to the hollow disc being a plurality of stacked discs.
However, evaporators featuring a stack of hollow discs defining a condensing portion and a surface area of an evaporator are known in the art. For example, Tleimat teaches an evaporator having a plurality of hollow rotating discs, stacked side by side, wherein said hollow rotating discs define a condensing portion of the evaporator (Figure 1, Column 1 Line 5-Column 2 Line 60). The teachings of Tleimat would suggest to one of ordinary skill in the art that the Hickman could be successfully modified so as to be provided with a plurality of the hollow discs, the plurality of said discs being stacked in the horizontal direction. A person having ordinary skill in the art would recognize that such a modification would advantageously give the evaporator of Hickman a larger capacity. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hickman in view of Tleimat by duplicating the hollow disc, i.e. such that Hickman were provided with a plurality of hollow discs stacked in the horizontal direction, in order to obtain a higher capacity evaporator. 
	With regard to claim 16: in modified Hickman, the plurality of stacked discs are fixedly coupled to each other in a fixed, spaced relationship (Tleimat: Figure 1, Column 1 Line 5-Column 2 Line 60).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,192,800. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are drawn to the same vapor compression distillation device as the claims of the ‘800 patent.
The principle difference between the two claim sets is that the claims of present Application (e.g. at least the independent claims thereof) are drafted to be broader than the claims of the ‘800 patent. 
The narrow claims of the ‘800 patent suggest the broad claims of the present Application, thereby rendering the claims of the present Application obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/              Examiner, Art Unit 1772